Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 are directed to non-elected species group without traverse.  Accordingly, claim 1-8 have been cancelled.


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “an inside wall positioned within the case and including a surface disposed substantially perpendicular to the direction, the inside wall including an aperture through which the ring plunger extends, wherein the aperture is sized to prevent a part of the ring plunger from extending through the aperture;” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; 
The prior art of record does not teach “an inside wall positioned within the case and including a first side and a second side each of which are disposed substantially perpendicular to the direction, the inside wall including an aperture through which the ring plunger extends, wherein the aperture is sized to prevent a part of the ring plunger from extending therethrough; a bias member coupled to the ring plunger to provide a biasing force on the ring plunger towards the second position, wherein the bias member 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746